                        Case 2:21-cv-00446-JAM-KJN Document 11 Filed 09/07/21 Page 1 of 2


                    1   CENTER FOR DISABILITY ACCESS
                        Amanda Seabock, Bar No. 289900
                    2   Prathima Price, Bar No. 321378
                        Dennis Price, Bar No. 279082
                    3   8033 Linda Vista Road, Suite 200
                        San Diego, CA 92111
                    4   Tel: +1.858.375.7385
                        Fax: +1.888.422.5191
                    5   amandas@potterhandy.com
                    6   Attorneys for Plaintiff
                        BRIAN WHITAKER
                    7
                        MORGAN, LEWIS & BOCKIUS LLP
                    8   Kathy H. Gao, Bar No. 259019
                        300 South Grand Avenue
                    9   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                 10     Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                 11     kgao@morganlewis.com
                 12     Attorneys for Defendant
                        WILLIAMS-SONOMA STORES, INC.
                 13
                 14                                     UNITED STATES DISTRICT COURT

                 15                                   EASTERN DISTRICT OF CALIFORNIA

                 16     BRIAN WHITAKER,                               Case No. 2:21-cv-00446-JAM-KJN
                 17                               Plaintiff,           JOINT STIPULATION TO EXTEND
                                                                       DEFENDANT’S DEADLINE TO
                 18                    vs.                             RESPOND TO RESPOND TO
                                                                       PLAINTIFF’S COMPLAINT; ORDER
                 19     WILLIAMS-SONOMA STORES, INC., a
                        California corporation,
                 20
                                                  Defendant.
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                            JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO PLAINTIFF’S
 BOCKIUS LLP                                                COMPLAINT
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                               Case No. 2:21-CV-00446-JAM-KJN
                        Case 2:21-cv-00446-JAM-KJN Document 11 Filed 09/07/21 Page 2 of 2


                    1          WHEREAS, based on the parties’ prior stipulation, Defendant Williams-Sonoma Stores,
                    2   Inc.’s (“Defendant”) responsive pleading deadline currently is September 3, 2021;
                    3          WHEREAS, the parties are in the process of discussing potential informal resolution of
                    4   this matter including exchanging informal discovery, and would like additional time to continue
                    5   these discussions; and
                    6          WHEREAS, the parties’ respective counsel have met and conferred and stipulated to a 30-
                    7   day extension of time for Defendant to respond to Plaintiff Brian Whitaker’s (“Plaintiff”)
                    8   Complaint. Successfully resolving this matter at the pleading stage promotes judicial economy
                    9   by allowing the Court to focus its scarce resources on other matters.
                 10            THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and through the
                 11     parties’ respective counsel as follows:
                 12            Defendant’s deadline to file a responsive pleading to Plaintiff’s Complaint shall be
                 13     extended by 30 days (continued to the first non-holiday weekday), to October 4, 2021.
                 14      Dated: September 3, 2021                     CENTER FOR DISABILITY ACCESS
                 15                                                   By        /s/ Amanda Seabock
                                                                             AMANDA SEABOCK
                 16                                                          Attorney for Plaintiff
                                                                             BRIAN WHITAKER
                 17
                         Dated: September 3, 2021                     MORGAN, LEWIS & BOCKIUS LLP
                 18
                                                                      By        /s/ Kathy H. Gao
                 19                                                          KATHY H. GAO
                                                                             Attorney for Defendant
                 20                                                          WILLIAMS-SONOMA STORES, INC.
                 21
                                                                     ORDER
                 22
                               After considering the Parties’ stipulation and good cause appearing, IT IS HEREBY
                 23
                        ORDERED that: Defendant’s deadline to respond to Plaintiff’s Complaint shall be extended to
                 24
                        October 4, 2021.
                 25
                               IT IS SO ORDERED.
                 26      Dated: September 7, 2021                      /s/ John A. Mendez
                 27                                                    THE HONORABLE JOHN A. MENDEZ
                                                                       UNITED STATES DISTRICT COURT JUDGE
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                         1
 ATTORNEYS AT LAW            JOINT STIPULATION TO EXTEND DEFENDANT’S DEADLINE TO RESPOND TO PLAINTIFF’S
   LOS ANGELES
                                                             COMPLAINT
                                                                                Case No. 2:21-CV-00446-JAM-KJN
